DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-18 of U.S. Application No. 16/163176 filed on 10/17/2018 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed09/01/2020. Claims 1 was amended. Claims 7-9 were canceled. Claims 1-6 and 10-18 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-18 have been withdrawn.

Allowable Subject Matter
Claims 1-6 and 10-18 are allowed over the prior art of record.
As per claim 1-6 and 10-18 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a processor further configured for temporally matching the first set of events to the second set of events and outputting data indicative of the matching between the first set of events to the second set of events to an output device, if the data from the first subsystem does not represent the same events as the data from the second subsystem, the system may transform either the event data from the first subsystem, if the first set of events and the second set of events do not represent the same type of event, the processor transforms the first set of events, the second set of events, or both into the same event, the processor system then correlates the transformed event data from the first subsystem with the event data from the second subsystem to obtain a value indicative of a temporal shift, the value indicative of the temporal shift represents the time difference between the local clock of the first subsystem and the local clock of the second subsystem, the processor can temporally synchronize the event data of the -2-first subsystem with the event data of the second subsystem based upon the value indicative of the temporal shift..
Claims 2-6 and 10-18 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668